DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in a previous reply.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first heating 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As discussed above, “first heating ” and “second heating ” invoke interpretation under U.S.C. 112(f). However, no reference of “first heating” and “second heating 
Claim limitation “first heating 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a heat sink…”.  However, a heat sink has already been recited in claim 10, the claim from which claim 12 depends.  In order to expedite examination, Examiner has assumed the claim is meant to recite “the heat sink includes…”.
	
In each of the above instances, clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7 and 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0216665 to Soininen et al. in view of U.S. Patent Pub. 2004/0099213 to Adomaitis et al.
Regarding claim 1:  In Figs. 9-10., e.g., Soininen et al. disclose a showerhead assembly substantially as claimed and comprising:  a first gas delivery portion (multiple structures) having a first body (portion of 922 above reaction space), a first inlet (920), and a first plurality of tubes (960) extending from the first body, wherein each tube of the plurality of first tubes includes a plurality of first holes (908) and wherein the first body, the first inlet and the plurality of first tubes together define a first plenum (i.e. inner connected volume thereof); a second gas delivery portion (multiple structures) having a second body (portion of 924 above reaction space), a second inlet (930), and a second plurality of tubes (902) extending from the second body, wherein each tube of the plurality of second tubes includes a plurality of second holes (906) and wherein the second body, the second inlet and the plurality of second tubes together define a second plenum (i.e. connected volume therein), and wherein the plurality of first tubes are disposed in an alternating pattern with the plurality of second tubes across the width of the showerhead assembly; and a heat sink (spaces between the plurality of first tubes and 
However, Soininen et al. fail to disclose the heat sink includes a plate and fins extending from the plate and into respective gaps disposed between adjacent ones of the first tubes and the plurality of second tubes.
Adomaitis et al. teach providing a heat sink (i.e. walls Figs. 3A-C, 24 and 25) disposed between adjacent segments of a multizone showerhead wherein the heat sink includes a plate (25) and fins (24) for the purpose of individually controlling the conditions and parameters in adjacent segments as desired (also see, e.g., paras. 52-61).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a heat sink disposed between adjacent tubes of the first and second plurality of tubes in Soininen et al. wherein the heat sink includes a plate and fins in order to individually control the conditions and parameters in adjacent segments as desired as taught by Adomaitis et al.

With respect to claim 3, Soininen et al. disclose the plurality of first tubes may have a rectangular cross section (see, e.g., para. 54).
With respect to claim 4, as illustrated, e.g., in Fig. 9 of Soininen et al., each hole of the plurality of second holes is generally disposed between each hole of the plurality of first holes across a width and length of the showerhead assembly.
With respect to claim 7, as illustrated, e.g., in Fig. 9 of Soininen et al., the plurality of first holes are arranged in a rectilinear grid pattern.
With respect to claim 9, as illustrated, e.g., in Fig. 9 of Soininen et al., the plurality of first tubes extend close to, without touching, an inner surface of the second body.

Claims 1, 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0352777 to Shankar et al. in view of U.S. Patent Pub. 2004/0099213 to Adomaitis et al.
Regarding claim 1:  In Figs. 4-6, e.g., Shankar et al. disclose a showerhead assembly substantially as claimed and comprising:  a first gas delivery portion (multiple structures) having a first body (portion of 406 between 462 and “finger passages”), a first inlet (462), and a first plurality of tubes (“finger passages”) extending from the first body, wherein each tube of the plurality of first tubes includes a plurality of first holes (426) and wherein the first body, the first inlet and the plurality of first tubes together define a first plenum (i.e. inner connected volume thereof); a second gas delivery portion (multiple structures) having a second body (portion of 406 between 464 and “finger passages”), a second inlet (464), and a second plurality of tubes (“finger passages) extending from the second body, wherein each tube of the plurality of second tubes includes a plurality of second holes (428) and wherein the second body, the second inlet and the plurality of second tubes together define a second plenum (i.e. connected volume therein), and wherein the plurality of second tubes vary in length across the  showerhead assembly, and wherein the plurality of first tubes are disposed in an alternating pattern with the plurality of second tubes across the width of the showerhead assembly; and a heat sink (spaces between the plurality of first tubes and plurality of second tubes) is disposed between the plurality of first tubes and the plurality of second tubes.
However, modified Shankar fail to disclose the heat sink includes a plate and fins extending from the plate and into respective gaps disposed between adjacent ones of the first tubes and the plurality of second tubes.
Adomaitis et al. teach providing a heat sink (i.e. walls Figs. 3A-C, 24 and 25) disposed between adjacent segments of a multizone showerhead wherein the heat sink includes a plate (25) and fins (24) 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a heat sink disposed between adjacent tubes of the first and second plurality of tubes in modified Shankar wherein the heat sink includes a plate and fins in order to individually controlling the conditions and parameters in adjacent segments as desired as taught by Adomaitis et al.
With respect to claim 3, Shankar et al. fail to explicitly disclose the plurality of first tubes have a rectangular cross section.  However, this is a feature discussed with respect to alternative embodiments therein (see, e.g., para. 46) such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to incorporated the claimed shape.  Additionally, the courts have ruled that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The courts have also ruled an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
With respect to claim 4, as illustrated, e.g., in Fig. 4 of Shankar et al., each hole of the plurality of second holes is generally disposed between each hole of the plurality of first holes across a width and length of the showerhead assembly.
With respect to claim 8, as illustrated, e.g., in Fig. 4 of Shankar et al., at least one of the first body and the second body includes an inner surface having a curved profile.
With respect to claim 9, as illustrated, e.g., in Fig. 4 of Shankar et al., the plurality of first tubes extend close to, without touching, an inner surface of the second body.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soininen et al. and Adomaitis et al. as applied to claims 1, 3-4, 7 and 9 above in view of U.S. Patent Pub. 2009/0098276 to Burrows et al.
Modified Soininen et al. disclose the apparatus substantially as claimed and as described above.
However, modified Soininen et al. fail to disclose the apparatus further comprising a first heating element configured to provide heat to the first gas delivery portion and a second heating element configured to provide heat to the second gas delivery portion.
Burrows et al. disclose a plurality of heat exchanging channels (Fig. 1B, 141) (readable on at least a first and second heating element each associated with the first and second portions [i.e. areas above and below the heat exchanging channels for gas flow]) disposed across a showerhead for the purpose of regulating the temperature of a showerhead assembly (see, e.g. Fig. 1B and paras. 49-52).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided first and second heating elements, associated with the first and second portions, respectively, in order to regulate the temperature of the of the first portion and second portion of the showerhead assembly as taught by Burrows et al.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shankar et al. and Adomaitis et al.as applied to claims 1, 3-4 and 7-9 above in view of U.S. Patent Pub. 2009/0098276 to Burrows et al.
Modified Shankar et al. disclose the apparatus substantially as claimed and as described above.
However, modified Shankar et al. fail to disclose the apparatus further comprising a first heating element configured to provide heat to the first gas delivery portion and a second heating element configured to provide heat to the second gas delivery portion.
Burrows et al. disclose a plurality of heat exchanging channels (Fig. 1B, 141) (readable on at least a first and second heating element each associated with the first and second portions [i.e. areas above and below the heat exchanging channels for gas flow]) disposed across a showerhead for the purpose of regulating the temperature of a showerhead assembly (see, e.g. Fig. 1B and paras. 49-52).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided first and second heating elements, associated with the first and second portions, respectively, in order to regulate the temperature of the of the first portion and second portion of the showerhead assembly as taught by Burrows et al.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soininen et al. and Adomaitis et al. as applied to claims 1, 3-4, 7 and 9 above in view of U.S. Patent Pub. 2014/0209242 to Sun et al.
Modified Soininen et al. disclose the apparatus substantially as claimed and as described above.
However, modified Soininen et al. fail to disclose the fins provided between adjacent ones of the plurality of first tubes and the plurality of second tubes comprise thermally conductive material having a conductivity of about 150 W/m-K or qreater.
Sun et al. teach providing a thermally conductive material having a conductivity of about 150 W/m-K or qreater between adjacent portions of a processing chamber component for the purpose of providing desired thermal tuning (see, e.g., paras. 12-28).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a thermally conductive material having a conductivity of about 150 W/m-K or qreater as the material for the fins between adjacent portions of  the plurality of first tubes and the plurality of second tubes in order to provide desired thermal tuning as taught by Sun et al.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shankar et al. and Adomaitis et al. as applied to claims 1, 3-4 and 7-9 above in view of U.S. Patent Pub. 2014/0209242 to Sun et al.
Modified Shankar et al. disclose the apparatus substantially as claimed and as described above.
However, modified Shankar et al. fail to disclose the fins provided between adjacent ones of the plurality of first tubes and the plurality of second tubes comprise thermally conductive material having a conductivity of about 150 W/m-K or greater.
Sun et al. teach providing a thermally conductive material having a conductivity of about 150 W/m-K or greater between adjacent portions of a processing chamber component for the purpose of providing desired thermal tuning (see, e.g., paras. 12-28).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a thermally conductive material having a conductivity of about 150 W/m-K or greater as the material for the fins between adjacent portions of the plurality of first tubes and the plurality of second tubes in order to provide desired thermal tuning as taught by Sun et al.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soininen et al. and Adomaitis et al. as applied to claims 1, 3-4, 7 and 9 above in view of U.S. Patent Pub. 2002/0084352 to Chen.
Modified Soininen et al. disclose the apparatus substantially as claimed and as described above.
However, modified Soininen et al. fail to disclose the apparatus further comprising a nozzle disposed in each of the plurality of first holes and each of the plurality of second holes.
Chen teach providing nozzles (Figs. 3-4, 300) for holes (402) in a showerhead (400) for the purposes of, inter alia, reducing operating costs (also see, e.g., paras. 8-13).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a nozzle disposed in each of the plurality of first holes and each of the plurality of second holes in modified Soininen et al. in order, inter alia, reduce operating costs as taught by Chen.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shankar et al. and Adomaitis et al. as applied to claims 1, 3-4 and 7-9 above in view of U.S. Patent Pub. 2002/0084352 to Chen.
Modified Shankar et al. disclose the apparatus substantially as claimed and as described above.
However, modified Shankar et al. fail to disclose the apparatus further comprising a nozzle disposed in each of the plurality of first holes and each of the plurality of second holes.
Chen teach providing nozzles (Figs. 3-4, 300) for holes (402) in a showerhead (400) for the purposes of, inter alia, reducing operating costs (also see, e.g., paras. 8-13).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a nozzle disposed in each of the plurality of first holes and each of the plurality of second holes in modified Shankar et al. in order, inter alia, reduce operating costs as taught by Chen.

Claims 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0352777 to Shankar et al. in view of U.S. Patent Pub. 2009/0098276 to Burrows et al.
Regarding claim 10:  In Figs. 4-6, e.g., Shankar et al. disclose a showerhead assembly substantially as claimed and comprising:  a first gas delivery portion (multiple structures) having a first body (portion of 406 between 462 and “finger passages”), a first inlet (462), and a first plurality of tubes (“finger passages”) extending from the first body, wherein each tube of the plurality of first tubes includes a plurality of first holes (426) and wherein the first body, the first inlet and the plurality of first tubes together define a first plenum (i.e. inner connected volume thereof); a second gas delivery portion (multiple structures) having a second body (portion of 406 between 464 and “finger passages”), a second inlet (464), and a second plurality of tubes (“finger passages) extending from the second body, wherein each tube of the plurality of second tubes includes a plurality of second holes (428) and wherein the second body, the second inlet and the plurality of second tubes together define a second plenum (i.e. connected volume therein), and wherein the plurality of second tubes vary in length across the  showerhead assembly, and wherein the plurality of first tubes are disposed in an alternating pattern with the plurality of second tubes across the width of the showerhead assembly; and a heat sink (spaces between the plurality of first tubes and plurality of second tubes) is disposed between the plurality of first tubes and the plurality of second tubes.
However, Shankar et al. fail to disclose the apparatus further comprising a first heating assembly/element configured to provide heat to the first gas delivery portion and a second heating assembly/element configured to provide heat to the second gas delivery portion.
Burrows et al. disclose a plurality of heat exchanging channels (Fig. 1B, 141) (readable on at least a first and second heating assembly/element each associated with the first and second portions [i.e. areas above and below the eat exchanging channels for gas flow]) disposed across a showerhead for the purpose of regulating the temperature of a showerhead assembly (see, e.g. Fig. 1B and paras. 49-52).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided first and second heating assemblies/elements, 

With respect to claim 11, as illustrated, e.g., in Fig. 4 of Shankar et al., each tube of the plurality of first tubes defines a first gap (e.g., gaps between tubes at mid portions along the length thereof) with each adjacent tube of the plurality of second tubes.
With respect to claim 13, as illustrated, e.g., in Fig. 4 of Shankar et al., each tube of the plurality of first tubes defines a second gap between an end of each first tube opposite the first body and an inner surface of the second body (see, e.g., paras. 3-4, 44 and 52; esp. 52).
With respect to claim 14, the second gap may be about 1mm to 10mm (see, e.g., paras. 3-4, 44 and 52).

Claim 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soininen et al. and Burrows et al. 
See reasoning provided above for similar limitations.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shankar et al. and Burrows et al. as applied to claims 10-11 and 13-14 above and further in view of U.S. Patent Pub. U.S. Patent Pub. 2004/0099213 to Adomaitis et al.
Modified Shankar et al disclose the assembly substantially as claimed and comprising.
However, modified Shankar fail to disclose the heat sink includes a plate and fins extending from the plate and into respective gaps disposed between adjacent ones of the first tubes and the plurality of second tubes.
Adomaitis et al. teach providing a heat sink (i.e. walls Figs. 3A-C, 24 and 25) disposed between adjacent segments of a multizone showerhead wherein the heat sink includes a plate (25) and fins (24) for the purpose of individually controlling the conditions and parameters in adjacent segments as desired (also see, e.g., paras. 52-61).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a heat sink disposed between adjacent tubes of the first and second plurality of tubes in modified Shankar wherein the heat sink includes a plate and fins  in order to individually controlling the conditions and parameters in adjacent segments as desired as taught by Adomaitis et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Alternatively, Applicant’s arguments are not persuasive as detailed below.
As noted in the office action, the terms “mechanism”, “assembly” and “element” are each nonce terms.  Additionally, Examiner notes that while a heating element may include an apparatus that generates heat by the passage of electricity therethrough, it is not limited to the same.  For example, a conduit including a heated fluid can also be considered a heating element.  Thus, the definition that Applicant provides is not considered to be a singular known definition that would clearly define the term “heating element”.
Applicant has stated that the walls of Adomaitis may not be considered a heat sink and pointed to a specific and singular sentence in para. 40 that Examiner does not find to specifically or clearly address the rejection or teachings at issue.  Thus, Examiner disagrees.  Applicant is invited to provide a 
Examiner has not relied upon the embodiment of Fig. 5, thus Applicant’s argument regarding walls between adjacent ones of conduits vs. between adjacent pluralities is misplaced.  Adomaitis is clear that the number of conduits/inlets between walls is at least one and shows embodiments where it is one.  Additional embodiments do not negate these teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716